                                                                                                  DISTRICT OF OREGON
                                                                                                       FILED
                                                                                                    December 11, 2019
                                                                                               Clerk, U.S. Bankruptcy Court



        Below is an order of the court.




                                                                                 _______________________________________
                                                                                           PETER C. McKITTRICK
                                                                                           U.S. Bankruptcy Judge




                                     UNITED STATES BANKRUPTCY COURT

                                       FOR THE DISTRICT OF OREGON

      In re
                                                            Case No. 19-62584-pcm11
      NORPAC Foods, Inc., Hermiston Foods,                  LEAD CASE
      LLC, and Quincy Foods, LLC,
                                                            (Jointly Administered with Case Nos.
                            Debtors.                        19-33102-pcm11 and 19-33103-pcm11)

                                                            ORDER APPROVING SECOND
                                                            AMENDMENT TO FORBEARANCE
                                                            AGREEMENT

                       This matter came before the Court on the Motion to Approve Second Amendment

      to Forbearance Agreement (ECF 464, the “Motion”) filed by CoBank, ACB (“CoBank”). Based

      upon the arguments of counsel in the Motion and the record of this case, and good cause

      appearing therefor,

                       IT IS HEREBY ORDERED

                       1.       The Second Amendment to Forbearance Agreement is approved. A copy

      of the Second Amendment to Forbearance Agreement is attached to this Order as Exhibit 1. A




Page 1 of 2 -   Order Approving Second Amendment to Forbearance Agreement
                                          MILLER NASH GRAHAM & DUNN LLP
      060870-0022/4817-0392-1582.1                   AT TORNEYS AT LA W
                                                  T ELE PHO NE: 503. 224. 5858
                                                 3400 U. S. BANC O RP T OWE R
                                                   111 S.W. FIFT H AVE N UE
                              Case 19-62584-pcm11            Doc 489
                                                 PO RTLAN D, ORE GON 97204
                                                                                 Filed 12/11/19
     copy of the Budget referenced in the Second Amendment to Forbearance Agreement is attached

     to this Order as Exhibit 2.

                      2.       The terms of the Final Order Granting Debtors’ Motion for Authorization

     to Obtain Secured Credit (ECF 147) and the Amended Final Order Granting Debtors’ Motion for

     Authorization to Obtain Secured Credit (Amended Only for the Purpose of Attaching Budget)

     (ECF 202; as amended, the “DIP Financing Order”) remain in full force and effect with respect

     to the Debtors’ use of cash collateral pursuant to the Forbearance Agreement, as amended.

     CoBank is provided with and retains all of the protections set forth in the DIP Financing Order

     for Debtor’s use of cash collateral pursuant to the Forbearance Agreement, as amended, and any

     advances made by CoBank under the Forbearance Agreement, as amended, will be treated as

     Postpetition Indebtedness under the DIP Financing Order. For the avoidance of doubt, and

     without limitation, any advances made by CoBank under the Forbearance Agreement, as

     amended, will be entitled to the treatment and priority described in paragraph 8 of the DIP

     Financing Order. For the further avoidance of doubt, all of the rights and protections of other

     creditors under the DIP Financing Order are preserved.

                      3.       Nothing herein modifies the Stipulated Order re Limited Extension of

     Deadline for Challenges (ECF 254) , or the Stipulated Order re Further Limited Extension of

     Deadline for Challenges (ECF 401).

                                                          ###

     Presented by:

     MILLER NASH GRAHAM & DUNN LLP

     /s/ Teresa H. Pearson
     Teresa H. Pearson, OSB No. 953750
     teresa.pearson@millernash.com
     111 S.W. Fifth Avenue, Suite 3400
     Portland, Oregon 97204
     Telephone: (503) 224-5858
     Fax: (503) 224-0155
             Attorneys for Creditor CoBank, ACB, as Administrative Agent and Lender


Page 2 of 2 - Order Approving Second Amendment to Forbearance Agreement
                                         MILLER NASH GRAHAM & DUNN LLP
     060870-0022/4817-0392-1582.1                   AT TORNEYS AT LA W
                                                  TE LE PHO NE: 503.224. 5858
                                                 3400 U.S. BANC ORP TOWER
                                                   111 S. W. FIFTH AVEN UE
                             Case 19-62584-pcm11              Doc 489
                                                 PO RTLAN D, OREGON 97204
                                                                                Filed 12/11/19
                    SECOND AMENDMENT TO FORBEARANCE AGREEMENT

         This Amendment is entered into as of *[________]*, 2019 by and among NORPAC Foods, Inc.,
an Oregon cooperative corporation (“NORPAC”), Hermiston Foods, LLC, an Oregon limited liability
company (“Hermiston”), and Quincy Foods, LLC, a Washington limited liability company (“Quincy”;
together with NORPAC and Hermiston, the “Borrowers”), the Lenders (as defined in the Credit Agreement
described below) signatory hereto, and CoBank, ACB, a federally chartered instrumentality of the United
States, as administrative agent (in such capacity, the “Administrative Agent”) under the Credit Agreement
described below.

        The Borrowers, the Lenders and the Administrative Agent are parties to (i) a Credit Agreement
dated as of November 15, 2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) and (ii) a Forbearance Agreement dated as of November 7, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the “Forbearance Agreement”).

         The Borrowers have requested that the Administrative Agent and the Lenders amend the
Forbearance Agreement to, among other things, extend the Forbearance Period (as defined in the
Forbearance Agreement) for a limited period of time. The Administrative Agent and the Lenders are willing
to grant the Borrowers’ request on the terms and subject to the conditions set forth herein.

        ACCORDINGLY, in consideration of the premises and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows:

        1.      Definitions. As used herein, capitalized terms used in this Amendment but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement or the Forbearance
Agreement, as applicable.

       2.      Amendments to the Forbearance Agreement. Section 1 of the Forbearance Agreement
is amended by amending and restating the following definitions to read as follows:

                  “‘Forbearance Termination Event’ means the occurrence of any of the following:

                          (a)     the occurrence of the Stated Forbearance Termination Date; or

                          (b)       the occurrence of any of the following, but only if the Administrative
                  Agent, in its sole discretion, has designated such occurrence as a Forbearance Termination
                  Event effective as of the date specified in such notice:

                                  (i)      any Default or Event of Default under any Loan Document (other
                          than the Specified Defaults);

                                 (ii)      the Administrative Agent or any Lender becomes aware of or
                          determines that any Default or Event of Default (other than the Specified Defaults)
                          had occurred and was continuing under any Loan Document as of the date of this
                          Agreement;

                                  (iii)   any Borrower or any other Loan Party fails to comply in any
                          respect with any term, condition or provision of this Agreement;




US.125655079.05                                                                                EXHIBIT 1
                        Case 19-62584-pcm11            Doc 489      Filed 12/11/19
                                                                                              Page 1 of 7
                               (iv)    (A) Oregon Potato Company (“OPC”) withdraws from the Asset
                        Purchase Agreement dated November 15, 2019 among the Borrowers and OPC,
                        (B) OPC otherwise notifies any Borrower that OPC does not intend to proceed
                        with the transactions contemplated thereunder or (C) the transactions
                        contemplated thereunder or a higher and better offer acceptable to the
                        Administrative Agent and approved by the Bankruptcy Court, fail to be
                        consummated by December 17, 2019; or

                                (v)      the Borrowers fail to cease all vegetable processing operations at
                        the Salem facility by December 23, 2019.”

                “‘Stated Forbearance Termination Date’ means January 3, 2020 or such later date as the
         Administrative Agent may agree in its sole discretion.”

         3.       Consent to Use of Cash Collateral. Without limiting any other provision of the
Forbearance Agreement or the Credit Agreement, the Administrative Agent hereby consents to the
Borrowers’ Use of Cash Collateral during the Forbearance Period (as extended by this Amendment),
provided that (i) as of any week, the Borrowers’ Use of Cash Collateral shall not exceed the aggregate
amount of operating and non-operating disbursements permitted for such week as set forth in the Budget
and (ii) no Forbearance Termination Event has occurred. Any Use of Cash Collateral shall be subject to
the terms and conditions of the Credit Agreement, including, without limitation, that (x) any Use of Cash
Collateral shall constitute a DIP Advance and Post-Petition Indebtedness entitled to super-priority
administrative expense status and secured by the Post-Petition Collateral and (y) any Use of Cash Collateral
shall be treated, for accounting purposes, as a simultaneous reduction of Pre-Petition Indebtedness and an
increase in Post-Petition Indebtedness, in each case by the amount of such Use of Cash Collateral.

       4.       References. All references in the Forbearance Agreement to “this Agreement” shall be
deemed to refer to the Forbearance Agreement as amended hereby, and any and all references in any other
Loan Documents to the Forbearance Agreement shall be deemed to refer to the Forbearance Agreement as
amended hereby.

      5.       No Other Changes. Except as amended by this Amendment, all terms of the Forbearance
Agreement and the other Loan Documents remain in full force and effect.

       6.      Representations and Warranties. Each Borrower hereby represents and warrants to the
Administrative Agent and each Lender as follows:

                (a)     Subject to approval by the Bankruptcy Court, each Borrower has all requisite
         power and authority, corporate or otherwise, to execute and deliver this Amendment and any other
         documents delivered hereunder and to perform its obligations under this Amendment, the Credit
         Agreement, the Forbearance Agreement as amended hereby and the other Loan Documents. This
         Amendment and the other Loan Documents have been duly and validly executed and delivered to
         the Administrative Agent by the Borrowers, and this Amendment, the Credit Agreement, the
         Forbearance Agreement as amended hereby and the other Loan Documents constitute the
         Borrowers’ legal, valid and binding obligations, enforceable in accordance with their terms.

                 (b)     The execution, delivery and performance by each Borrower of this Amendment,
         and the performance of the Credit Agreement, the Forbearance Agreement as amended hereby and
         the other Loan Documents to which such Borrower is a party, have been duly authorized by all
         necessary corporate or other action of such Borrower and do not and will not (i) require any
         authorization, consent or approval by any Governmental Authority, (ii) violate such Borrower’s


                                                     2
US.125655079.05                                                                               EXHIBIT 1
                       Case 19-62584-pcm11            Doc 489      Filed 12/11/19
                                                                                             Page 2 of 7
         Organizational Documents or any provision of any law, rule, regulation or order presently in effect
         having applicability to such Borrower, (iii) result in a breach of, or constitute a default under, any
         indenture or agreement to which such Borrower is a party or by which such Borrower or its
         properties may be bound or affected, or (iv) result in, or require, the creation or imposition of any
         Lien of any nature upon or with respect to any of the properties now owned or hereafter acquired
         by any Borrower (other than as required under the Loan Documents or as otherwise permitted by
         the Loan Documents).

                 (c)      (i) The representations and warranties of each Borrower in the Loan Documents
         which are not otherwise qualified by materiality shall be true, correct and complete in all material
         respects on and as of the date hereof as though made on and as of such date, except to the extent
         that such representations and warranties relate solely to an earlier date, in which case such
         representations and warranties shall be true, correct and complete in all material respects as of the
         applicable earlier date(s); and (ii) the representations and warranties of each Borrower in the Loan
         Documents which are qualified by materiality shall be true, correct and complete in all respects on
         and as of the date hereof as though made on and as of such date, except to the extent that such
         representations and warranties relate solely to an earlier date, in which case such representations
         and warranties shall be true, correct and complete in all respects as of the applicable earlier date(s).

                 (d)     Other than the Specified Defaults, no event has occurred and is continuing, or
         would result from the execution and delivery of this Amendment, which constitutes a Default,
         Event of Default or any other breach or default under the Loan Documents.

         7.     Conditions to Effectiveness. Sections 2 and 3 of this Amendment shall be effective only
if the Administrative Agent has received, on or before the date of this Amendment (or such later date as the
Administrative Agent may agree in writing), or waived in its sole discretion, each of the following, each in
form and substance acceptable to the Administrative Agent in its sole discretion:

                 (a)      this Amendment, duly executed by an Authorized Officer of each Borrower and
         an officer of each Lender;

                  (b)      evidence of entry by the Bankruptcy Court of an order that approves this
         Amendment and the Forbearance Agreement as amended hereby and authorizes the Borrowers to
         enter into this Amendment and the transactions contemplated herein, in form and substance
         satisfactory to the Administrative Agent in its sole discretion;

                 (c)      evidence of entry by the Bankruptcy Court of an order approving the transactions
         contemplated by the Asset Purchase Agreement dated November 15, 2019 among the Borrowers
         and OPC, or a higher and better offer, in form and substance satisfactory to the Administrative
         Agent in its sole discretion;

                  (d)     an updated liquidation plan of the Borrowers, as certified by the CRO, in form,
         detail and substance acceptable to the Administrative Agent in its sole discretion;

                 (e)      an updated Budget, in form, detail and substance acceptable to the Administrative
         Agent in its sole discretion;

                 (f)    evidence that the Borrowers have ceased all vegetable processing operations at
         the Brooks and Stayton facilities;




                                                       3
US.125655079.05                                                                                   EXHIBIT 1
                        Case 19-62584-pcm11             Doc 489       Filed 12/11/19
                                                                                                 Page 3 of 7
                 (g)      payment of all fees and expenses of the Administrative Agent (including the fees
         and expenses of the Administrative Agent and its counsel, advisors and consultants) to the extent
         invoiced prior to the date hereof; and

                (h)     such other assurances, certificates, documents, consents, reports or opinions as the
         Administrative Agent may require.

         8.       General Provisions.

                 (a)      Release. Each Borrower hereby absolutely and unconditionally releases and
         forever discharges each of the Administrative Agent and Lenders, and any and all of their respective
         participants, parent corporations, subsidiary corporations, affiliated corporations, insurers,
         indemnitors, successors and assigns, together with all of the present and former Directors, officers
         and employees, agents, attorneys and consultants of any of the foregoing, from any and all claims,
         demands or causes of action of any kind, nature or description, whether arising in law or equity or
         upon contract or tort or under any state or federal law or otherwise, which such Borrower has had,
         now has or has made claim to have against any such Person for or by reason of any act, omission,
         matter, cause or thing whatsoever occurring or arising from the beginning of time to and including
         the date of this Amendment, whether such claims, demands and causes of action are matured or
         unmatured or known or unknown.

                 (b)     Costs and Expenses. Each Borrower hereby reaffirms its agreement under Section
         11.3 of the Credit Agreement, among other things, to pay or reimburse the Administrative Agent,
         any Lender or the Issuing Lender on demand for all out-of-pocket expenses incurred by the
         Administrative Agent, any Lender or the Issuing Lender (including the fees, charges and
         disbursements of counsel, collateral audits, financial advisors, appraisals, environmental
         assessments or other experts for the Administrative Agent, any Lender or the Issuing Lender), in
         connection with the preparation, negotiation, execution, delivery and administration of this
         Amendment and the other documents, agreements and certificates contemplated hereunder
         (whether or not the transactions contemplated hereby or thereby shall be consummated), in
         connection with any Debtor Relief Proceeding with respect to any Loan Party or in connection with
         the enforcement or protection of its rights. Each Borrower hereby authorizes CoBank to make DIP
         Advances at any time and from time to time for immediate application to such payment or
         reimbursement of any such fees, costs or expenses under this Section 8(b), Section 11.3 of the
         Credit Agreement or any other provision of the Loan Documents.

                  (c)     No Waiver. The execution of this Amendment or any documents, agreements and
         certificates contemplated hereunder shall not be deemed to be a waiver of any Default or Event of
         Default (including, without limitation, any Specified Default) or any other breach, default or event
         of default under any Loan Document or other document held by the Administrative Agent or any
         Lender, whether or not known to the Administrative Agent or any Lender and whether or not
         existing on the date of this Amendment. All rights and remedies of the Administrative Agent and
         each Lender are and shall continue at all times to be expressly reserved by the Administrative Agent
         and the Lenders.

                  (d)     Loan Document. The parties hereto hereby acknowledge and agree that this
         Amendment shall constitute a Loan Document for all purposes of the Credit Agreement and the
         other Loan Documents. This Amendment, together with the Credit Agreement, the Forbearance
         Agreement as amended hereby and the other Loan Documents, comprise the final and complete
         integration of all prior expressions by the parties hereto with respect to the subject matter hereof
         and shall constitute the entire agreement among the parties hereto with respect to such subject
         matter, superseding all prior oral or written understandings.

                                                      4
US.125655079.05                                                                                EXHIBIT 1
                       Case 19-62584-pcm11            Doc 489       Filed 12/11/19
                                                                                              Page 4 of 7
                 (e)      Successors and Assigns. This Amendment shall be binding upon and inure to the
         benefit of each of the parties hereto, and their respective successors and assigns, except that none
         of the Borrowers may assign or transfer its respective rights or obligations hereunder.

                (f)      Severability. Should any provision of this Amendment be deemed unlawful or
         unenforceable, said provision shall be deemed several and apart from all other provisions of this
         Amendment, and all remaining provisions of this Amendment shall be fully enforceable.

              (g)   Governing Law. THIS AMENDMENT AND THE RIGHTS AND
         OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED
         BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
         COLORADO.

                 (h)    Headings. The captions or headings in this Amendment are for convenience only
         and in no way define, limit or describe the scope or intent of any provision of this Amendment.

                 (i)       Counterparts. This Amendment may be executed in any number of counterparts,
         each of which when so executed and delivered shall be deemed to be an original and all of which
         counterparts of this Amendment, taken together, shall constitute but one and the same instrument.
         Delivery of an executed counterpart of a signature page to this Amendment by facsimile or by e-
         mail transmission of a PDF or similar copy shall be equally as effective as delivery of a manually
         executed counterpart of this Amendment. Any party delivering an executed counterpart signature
         page to this Amendment by facsimile or by e-mail transmission shall also deliver a manually
         executed counterpart of this Amendment but the failure to deliver a manually executed counterpart
         shall not affect the validity, enforceability or binding effect of this Amendment.

                                          Signature pages follow.




                                                      5
US.125655079.05                                                                                EXHIBIT 1
                       Case 19-62584-pcm11            Doc 489       Filed 12/11/19
                                                                                              Page 5 of 7
         IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the day and year
first above written.

                                             NORPAC FOODS, INC., as Borrower



                                             By:
                                             Name:     Shawn Campbell
                                             Title:    President


                                             HERMISTON FOODS, LLC, as Borrower



                                             By:
                                             Name:     Shawn Campbell
                                             Title:    President


                                             QUINCY FOODS, LLC, as Borrower



                                             By:
                                             Name:     Shawn Campbell
                                             Title:    President




                  Signature Page to Second Amendment to Forbearance Agreement         EXHIBIT 1
                     Case 19-62584-pcm11         Doc 489     Filed 12/11/19
                                                                                     Page 6 of 7
                         COBANK, ACB, as Administrative Agent and as
                         Lender



                         By:
                         Name:    Justin A. Barr
                         Title:   Vice President




Signature Page to Second Amendment to Forbearance Agreement    EXHIBIT 1
  Case 19-62584-pcm11        Doc 489     Filed 12/11/19
                                                              Page 7 of 7
NORPAC Foods, Inc.                                                                                                 CONFIDENTIAL
Forbearance Budget
Weekly Cash Flow Forecast
                                                          0          1            2           3           4           5
                                                       Actual     Forecast    Forecast    Forecast    Forecast    Forecast    5 Week
($s in 000s)                                          11/29/19    12/6/19     12/13/19    12/20/19    12/27/19     1/3/20      Total

  Total Net Normal Sales                               $4,171      $5,652      $5,652            –           –           –    $11,304

  Receipts
   Accounts Receivable Collections                      6,876        5,500      5,000       4,500       5,260       6,048      26,308
   OPC Sale Proceeds                                        –            –          –      91,500           –           –      91,500
    Total                                               6,876        5,500      5,000      96,000       5,260       6,048     117,808

  Operating Disbursements
   Salaried Payroll and Related Taxes                     525           –         653           –         801           –       1,454
   Hourly & Seasonal Labor                                481         672         708       1,594          38          23       3,035
   Workers Compensation Payouts                            19          15          15          15          15          15          75
   Total Grower Payables                                   (23)          –           –           –           –           –          –
   Payroll Related Insurance & Benefits                   314            –        750          89         500           7       1,346
   Ingredients                                            841          650        500         250         250         250       1,900
   Broker                                                   –            –        304           –           –           –         304
   Utilities                                               46          350        350         250         250         250       1,450
   Insurance                                               14            –          –           –           –         197         197
   Freight                                                416          850        850         750         750         600       3,800
   Storage                                              1,329          200      2,500         700         100         100       3,600
   Packaging                                               12          150          –           –           –           –         150
   Selling & Marketing                                     87           20         20          25          25          60         150
   Other                                                  342          750        700         500         300         200       2,450
   Total Operating Disbursements                        4,405        3,657      7,350       4,173       3,029       1,701      19,909
  Net Cash Flow from Operations                         2,471        1,843      (2,350)    91,827       2,231       4,346      97,899

  Non-Operating / Restructuring Disbursements
   Professional Fees                                        –            –          –         624            –           –       624
   US Trustee                                               –            –          –           –            –           –         –
   Other Legal/OCP                                          2            –         40          10            –           –        50
   KCC                                                      –            –          –          63            –           –        63
   Potential Lien Claims                                    –        7,200      3,000      18,200            –           –     28,400
   Bank Fees                                                –           –            –        625            –          –         625
   CoBank Loan Interest                                     –         795            –          –            –      1,501       2,296
  Net CF before Borrowing                               2,469       (6,152)     (5,390)    72,305       2,231       2,845      65,840

  Starting Cash                                        10,055      12,524        6,372         982       1,500       1,500     12,524
   Net Cash before Financing                            2,469      (6,152)      (5,390)     72,305       2,231       2,845     65,840
   Revolver Draw / (Repayment)                              –           –            –     (71,787)     (2,231)     (2,845)   (76,864)
  Ending Cash                                          12,524       6,372          982       1,500       1,500       1,500      1,500

  Starting CoBank Balance                             127,677     127,677     127,677     127,677      55,889      53,658     127,677
   Draw / (Repayment)                                       –           –           –     (71,787)     (2,231)     (2,845)    (76,864)
  Ending CoBank Balance                               127,677     127,677     127,677      55,889      53,658      50,813      50,813




                                                                                                                   EXHIBIT 2
                                        Case 19-62584-pcm11
                                                            Page 1
                                                                  Doc 489        Filed 12/11/19
                                                                                                                  Page 1 of 2
NORPAC Foods, Inc.                                                                                                                                                      CONFIDENTIAL
Forbearance Budget
Professional Fees
(Excludes Bank Counsel, UST, KCC and OCP)


 ($s in 000s)                                                                    Total                                                                                 Total      Total
                                                    Aug     Sep      Oct       Aug-Oct        11/8   11/15     11/22   11/29   12/6   12/13   12/20   12/27   1/3   Forbearance

 INCURRED
  SCP (1)                                             85     375     440             900        90        90     90      90      90     90      90      35     35          700      1,600
  Tonkon Torp                                         61     210     262             532        30        30     30      30      25     25      25      25     25          245       777
  UCC                                                  –        –    872             872        75        75     75      75      63     63      63      63     30          580      1,452
    Total Incurred                                   146     585 1,574             2,305       195    195       195     195     178    178     178     123     90         1,525     3,829


 PAID
                                     Retainer
  SCP (2)                                  500         –        –       –                –       –         –    736       –       –      –     288       –      –         1,024     1,024
  Tonkon Torp (2)                          458         –        –       –                –       –         –    426       –       –      –      96       –      –          522       522
  UCC (2)                                    –         –        –       –                –       –         –    572       –       –      –     240       –      –          812       812
    Total Paid                             958         –        –       –                –       –         –   1,734      –       –      –     624       –      –         2,358     2,358




  Note:
  1. SCP fees would be reduced if due diligence for potential real estate buyers is minimal
  2. 80% of billed hours, 100% of expenses




                                                                                                                                                               EXHIBIT 2
                                                      Case 19-62584-pcm11
                                                                                                 Page 2
                                                                                                     Doc 489              Filed 12/11/19
                                                                                                                                                              Page 2 of 2
